Citation Nr: 1549807	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-34 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) and diabetes mellitus, type II (DM). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1969 through August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis Indiana, which denied service connection for hypertension.

In his substantive appeal, the Veteran requested that a Board hearing be scheduled in this matter.  Pursuant to this request, a Travel Board hearing was scheduled to take place in April 2013 at the Indianapolis RO.  Notices to that effect were mailed to the Veteran in March 2013.  Nonetheless, the Veteran did not appear at the scheduled hearing.  Neither he nor his representative has provided any cause for his failure to appear at the hearing and neither has requested that the hearing be rescheduled.

In July 2013, the Board remanded this matter for further development.  The requested development was performed and complies with the directives of the Board remand. 


FINDINGS OF FACT

1.  The Veteran experienced neither a vascular injury or disease in service nor chronic symptoms of hypertension during service.

2.  Symptoms of hypertension have not been continuous since separation from service, and hypertension did not manifest to a compensable degree in the year following separation from service. 
 
3.  Current hypertension is not causally or etiologically related to service.





CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

February 2007, April 2007, and July 2013 letters provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession.  The letters also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports and opinions, and lay evidence.  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded a VA examination in May 2011 and in March 2012 an addendum opinion was obtained.  A VA opinion was also obtained in October 2013, in compliance with the July 2013 Board remand, as to the etiology of the Veteran's hypertension and its relationship, if any. to his period of service, and/or his service-connected PTSD.  The Board finds that the VA examination reports and opinions of record are adequate because they were performed by medical professionals, were based on a thorough examination of the record, included an adequate VA examination in May 2011, documented and considered the Veteran's complaints and symptoms, and included adequate opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examination is necessary regarding the claim for service connection for hypertension.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  He was also afforded the opportunity to appear at a personal hearing but did not report for the scheduled hearing.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection

The Veteran seeks service connection for hypertension claiming that it is caused and/or aggravated by his service-connected PTSD or DM.  In the alternative, the Veteran maintains that his hypertension arises as a result of his period of service, which includes exposure to herbicides while in Vietnam. 

The Veteran is presently service connected for PTSD, coronary artery disease, DM, and tinnitus.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hypertension will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

Pursuant to Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395 -407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-260 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010). 

Notwithstanding the foregoing, the Veteran may still establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).  "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  A statistical correlation between AO and a disease not on the presumptive list may not be the only basis for a positive nexus opinion; it may be part of the analysis, but the entirety of the analysis provided by the medical professional must be weighed and considered.  Polovick, 23 Vet. App. at 53-54. 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

After a review of all the lay and medical evidence of record, the Board first finds that service connection for hypertension on a presumptive basis as due to exposure to herbicides is not warranted.  The Veteran's DD Form 214 shows that he served in the Republic of Vietnam.  As such, exposure to herbicides, including Agent Orange, during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, hypertension is not a disease that has been deemed associated with herbicide exposure under VA regulation; therefore, a medical nexus may not be presumed as a matter of law.  38 C.F.R. § 3.309(e), Note (2). 

Given the foregoing, service connection for hypertension on the basis of exposure to AO is not warranted.  The Board is still obliged to fully consider the Veteran's claim on a direct basis.  See Combee, 34F.3d at 1043-44. 

The Board next finds that the weight of the evidence shows that no vascular injury or disease occurred during service, and no chronic symptoms of hypertension were manifested during service.  The service treatment records show no complaint of, diagnosis of, or treatment for a vascular injury or high blood pressure.  During the August 1972 service separation medical examination, the vascular system was clinically evaluated as normal, and the blood pressure readings were within normal limits, 129/78, 120/70, and 120/70.  Because service treatment records, which are complete, show no vascular injury, vascular disease, or symptoms of hypertension during service, and such conditions would have ordinarily been recorded during service because the vascular system was evaluated during service, the weight of the evidence demonstrates that there were no "chronic" symptoms of hypertension during service.  Furthermore, the Veteran has not contended that he experienced symptoms of hypertension during service.  Therefore, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.

The Board next finds that the weight of the evidence is against a finding that symptoms of hypertension were continuously manifested since service, including to a degree of ten percent disabling within one year of service separation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The earliest evidence of a hypertension diagnosis reflected in the evidence of record is shown in 2003, approximately 31 years after service separation.  The absence of post-service findings of, diagnosis of, or treatment for hypertension for over 31 years after service separation is one factor that tends to weigh against a finding of hypertension in service or continuous symptoms after service separation, including to a compensable degree within the first post-service year.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection). 

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of hypertension falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Although the Veteran is competent to report having had high blood pressure readings at any given time, he has not been shown competent to identify latent symptoms of hypertension, or relate symptoms, patent or latent, to a diagnosis of hypertension.  The evidence does not show clinical documentation of hypertension until many years after service.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or relate hypertension to active service is of no probative value. 

Moreover, the October 2013 VA examiner, following a review of the record, opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that there was no evidence of hypertension diagnosed while the Veteran was active duty.  Additionally, there was not a diagnosis of hypertension of record soon after discharge.  The examiner noted that the medical records showed a diagnosis of hypertension when the Veteran was first seen at the VA.  The Veteran's weight at that time was 217 (8/2003).  He stated that given the fact that hypertension was not diagnosed soon after discharge from the service, a nexus could not be established. 

Because the record does not show vascular injury, vascular disease, or chronic symptoms of hypertension in service, continuous symptoms of hypertension since service, hypertension manifested to a compensable degree within one year of service separation, or hypertension otherwise related to service, direct and presumptive service connection, including as due to herbicide exposure, for hypertension may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.

As to the Veteran's claim that his hypertension is secondarily related to his service-connected DM, as previously stated, the earliest clinical demonstration of his hypertension was in 2003.  This predates the earliest clinical demonstration of his DM, which was clinically manifest in 2008.  The Board notes that at the time of a May 2011 VA examination for diabetes, the examiner stated that hypertension was not a complication of DM as the Veteran had fairly well-controlled diabetes without medication.  The examiner then indicated that the Veteran's hypertension was worsened or increased by his diabetes.  As rationale for this opinion, the examiner indicated that uncontrolled diabetes could cause kidney damage which in turn could cause elevated blood pressure.  However, in a March 2012 VA examination follow-up report, the May 2011 VA examiner indicated that the Veteran's diabetes did not cause or aggravate the Veteran's essential hypertension.  He noted that diabetes could sometimes aggravate hypertension when there was stage III nephropathy.  However, there was no evidence of nephropathy at that time and there was no evidence of aggravation of hypertension by the diabetes.  

With regard to the Veteran's belief as to a relationship between his hypertension to his service-connected DM, the Board finds that the etiology of hypertension falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the cardiovascular system is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Consequently, the Veteran's opinion that purports to establish a relationship between his service-connected DM and his current hypertension is of no probative value.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and a service-connected disability.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the claims file.  See, e.g. Miller v. West, 11 Vet. App. 345, 348.  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current hypertension is related to his service-connected DM.  

In contrast, the Board has obtained an adequate and probative VA examination opinion in conjunction with the Veteran's claim.  The March 2012 VA examiner's opinion specifically stated that the Veteran's hypertension was not caused or aggravated by his service-connected DM.  The Board is giving this opinion the most probative weight.  The Veteran's record, which at the time included his service treatment records, private and VA treatment records, and statements from the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record.

As to the Veteran's claim that his hypertension is secondarily related to his service-connected PTSD, the Board finds that the etiology of hypertension falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Consequently, the Veteran's opinion that purports to establish a relationship between his service-connected PTSD and his current hypertension is of no probative value.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and a service-connected disability.  In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that his current hypertension is related to his service-connected PTSD.  

In contrast, the Board has obtained an adequate and probative VA examination opinion in conjunction with the Veteran's claim.  The October 2013 VA examiner specifically indicated that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service- connected condition. The examiner stated that a literature review was performed on hypertension. ( Up to Date 2013) Secondary causes of hypertension were noted, such as adrenal diseases, renal diseases etc.  PTSD was not recognized as a cause of hypertension.  The examiner indicated that it was most likely that the Veteran had essential hypertension.  This accounted for approximately 95 percent of cases of high blood pressure.  He noted that additional risk factors that likely contributed to the hypertension were family history and current cigarette smoking.  The examiner also stated that there was not objective evidence that supported a permanent aggravation of hypertension by the PTSD.  He indicated that the Veteran's essential hypertension appeared to have had the expected natural history of the disorder.  He observed that the Veteran's weight recently was approx 151 lbs. and his blood pressure at a recent clinic appointment was 126/82 (within normal range).  He further observed that the Veteran was on a regimen of standard blood pressure lowering medications without evidence of a permanent aggravation of the condition and that his blood pressures recently had been well controlled.  The Board is giving this opinion the most probative weight.  The Veteran's record, which at the time included his service treatment records, private and VA treatment records, and statements from the Veteran, was reviewed.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record.

Given the foregoing, the claim for service connection for hypertension on a direct, presumptive, and secondary basis must be denied.  As the weight of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.  




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


